                   Case 2:21-cv-00007-BJR Document 12 Filed 03/04/21 Page 1 of 3




 1                                                 THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9   MICHAEL CHAVEZ, an individual,                   No. 2:21-cv-00007-BJR
10                             Plaintiff,             NOTICE OF APPEARANCE
11            v.
12   AMAZON WEB SERVICES, INC., a
     Delaware Corporation,
13
                               Defendant.
14

15
     TO:              MICHAEL CHAVEZ, Plaintiff
16
     AND TO:          Attorneys for Plaintiff
17

18
              PLEASE TAKE NOTICE that Margo Jasukaitis of Perkins Coie LLP hereby appears on
19
     behalf of Defendant AMAZON WEB SERVICES, INC. in addition to the undersigned counsel.
20
     Copies of all further documents and pleadings with regard to this litigation, with the exception of
21
     original process, are to be served on Ms. Jasukaitis and the undersigned counsel.
22

23
     ///
24

25   ///
26

      NOTICE OF APPEARANCE                                                     Perkins Coie LLP
      (No. 2:21-cv-00007-BLR) –1                                         1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     151117304.1                                                              Fax: 206.359.9000
                   Case 2:21-cv-00007-BJR Document 12 Filed 03/04/21 Page 2 of 3




 1
     DATED: March 04, 2021                       By: s/ Margo S. Jasukaitis
 2                                               Margo S. Jasukaitis #57045
 3                                               Kevin J. Hamilton #15648
                                                 Heath L. Hyatt #54141
 4                                               Perkins Coie LLP
                                                 1201 Third Avenue, Suite 4900
 5                                               Seattle, WA 98101-3099
                                                 Telephone: 206.359.8000
 6                                               Facsimile: 206.359.9000
                                                 Email: MJasukaitis@perkinscoie.com
 7                                               Email: KHamilton@perkinscoie.com
                                                 Email: HHyatt@perkinscoie.com
 8
                                                 Attorneys for Defendant
 9                                               Amazon.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      NOTICE OF APPEARANCE                                                 Perkins Coie LLP
      (No. 2:21-cv-00007-BLR) –2                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     151117304.1                                                       Fax: 206.359.9000
                   Case 2:21-cv-00007-BJR Document 12 Filed 03/04/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that on March 04, 2021, I caused to be electronically

 3   filed the foregoing document with the Clerk of the Court using the CM/ECF system, which will

 4   send a notification of the filing to the email addresses indicated on the Court’s Electronic Mail

 5   Notice List.

 6
            Michael G. Sanders                                         Via Hand Delivery
 7
            michael@mixsanders.com                                     Via U.S. Mail, First Class
 8          MIX SANDERS THOMPSON, PLLC                                 Via Overnight Delivery
            1420 5th Avenue, Ste. 2200                                 Via Facsimile
 9          Seattle, WA 98101                                 X        Via E-Service
                                                              X        Via E-Mail
10          Attorneys for Plaintiff
11

12
                                            /s/ Nanette Nielson
13                                          Nanette Nielson
                                            Legal Practice Assistant
14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                     Perkins Coie LLP
      (No. 2:21-cv-00007-BLR)                                              1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     151117304.1                                                                Fax: 206.359.9000
